CANNELLA, District Judge.
Defendant, Eric Lincoln Seligson, is charged, in a one count indictment, with knowing failure to keep his local Selective Service board advised of an address where mail would reach him, Section 462(a) of the Universal Training and Service Act of 1951, 50 U.S.C. App. § 462(a),1 and 32 c.F.R. § 1641.3.2 De-

. Section 462(a) provides in pertinent part that:
. . . (A)ny person . . . who in any manner shall knowingly fail or neglect or refuse to perform any duty required of him under or in the execution of this [Act], or rules, regulations, and directions made pursuant to this [Act] . . ., (is guilty of a crime).


. 32 C.F.R. § 1641.3 reads as follows:
Communication by Mail. It shall be the duty of each registrant to keep his local board advised at all times of the address where mail will reach him.